Texas Department of Criminal Justice

                                                                                          Brad Livingston
                                                                                          Executive Director




 February 12, 2015

 The Honorable Gary Fitzsimmons
 Dallas County District Clerk
 600 Commerce Street Suite #103
 Dallas, Texas 75202



RE: DONALD KEITH NEWBURY TDCJ# 999403

Dear District Clerk:


Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to DONALD KEITH NEWBURY issued
in 283rd Judicial District Court of Dallas County, Texas on July 25, 2014, which was carried out
on February 4, 2015. Also enclosed is the Certificate with the director's statement of compliance
with the command of the warrant. The certificate also indicates the disposition of the remains as
required by Article 42.23 of the Texas Code of Criminal Procedure.

Sincerely,


  CaJafa ujJIMo                                                                «Iiotof
CarkM Willis                                         -                                  FEB 17 2015
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL
                                                                                   AM Acosla, Clerk

Cc: The Honorable Gregg Abbott, Governor
    The Honorable Ken Paxton, Attorney General
    Abel Acosta, Clerk, Court of Criminal Appeals
    Kelly Enloe, Chairman, Classification & Records, TDCJ


Attachment


CMW/caf




                   Our mission is toprovide public safety, promote positive change in offender
                     behavior, reintegrate offenders into society, andassistvictims ofcrime.
                                     Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howell@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                                     P.O. Box 4004
Austin, Texas 78711-3084                                                          Huntsville, Texas 77342-4004
Phone (512) 463-9899, FAX (512) 936-2159                             Phone (936) 437-6698, FAX (936) 437-6994
   RETURN OF THE DIRECTOR OF THE CORRECTIONAL
                       INSTITUTIONS DIVISION


             TEXAS DEPARTMENT OF CRIMINAL JUSTICE




                    )th i . „ „„ j *_a .a.- /ith
Came to hand, the 18m  day ofMay 2002 and executed     the 4m day ofFebruary2015 by the
death of DONALD NEWBURY.




DISPOSITION OF BODY:



                              Date: h^iX^j^Ou^. *\ 2-D\$
                              Time:        Ijp ". 25 km




                             William Stephens, Director
                             Texas Department of Criminal Justice
                             Correctional Institutions Division
                                            CERTIFICATE



I hereby certify that the Death Warrant in the case'-of The State ofTexas vs. DONALD NEWBURY
issued in the 283rd Judicial District Court of Dallas County, Texas on July 25, 2014, and was
executed according to the laws of the State of Texas on February 4,2015. The death of DONALD
NEWBURY was caused by intravenous injection of lethal substances at the Huntsville Unit of the
Texas Department ofCriminal Justice-Correctional Institutions Division at lp >XS>                   p.m.
February 4, 2015. The body of the deceased was given into the custody of Carnes Funeral Home;
agent for the requesting relative. This Certificate and Return ofWarrant (enclosed)is in compliance
with Article 43.23 of the Texas Code of Criminal Procedure.




                                                                  j-rt


                                          William Stephens, Director
                                          Texas Department of Criminal Justice
                                          Correctional Institutions Division




SUBSCRIBED AND SWORN TO BEFORE ME this the4m day of February 2015

             CONNIE E.               I
                WEICH             • •                       ' .     • ,        a
        Notary Public. State of Texas *           A                        A       i   \       IU
          My Commission Expires      ,            L>CW"W~l-4_JL-^          *— • JLA~-)-JLX CJpS
                .11-00-2017          .            1   "—;            "    ~~       ~       :

   Notar v wiihVui eond                   NOTARY PUBLIC, WalkerCounty, Texas


My commission expires: 11 - O U> -2-Q11
 THE STATE OF TEXAS              §
                                 §
 COUNTY OF DALLAS                §


                                     WARRANT OF EXECUTION



 TO THE HONORABLE DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL
 JUSTICE, INSTITUTIONAL DIVISION, HUNTSVILLE, TEXAS - GREETINGS:

         WHEREAS, there waspresented into Court an indictment charging Donald Newbury with

 the offense of capital murder; and

         WHEREAS, in the 283rd Judicial District Court ofDallas County, Texas, Donald Newbury
 was duly and legally convicted by a jury of the crime of capital murder upon said indictment and

 sentenced todeath; andtheCourt having pronounced sentence in thepresence of thedefendant and

 his attorneys, as fully appears inthe Judgment and Sentence ofsaid Court entered upon the Minutes
 of the said Court, as follows, to-wit;




                          JUDGMENT AND SENTENCE ATTACHED




WARRANT OF EXECUTION
Newbury.wex
                                  THIS CASE IS ON APPEAL
                                             Cause No. F01-00324-ST

   THE STATE OF TEXAS                                          §             IN THE 283rd JUDICIAL
  VS
  vs-
                                                               §
                                                               §             DISTRICT COURT OF
                                                               §
  DONALD KEITH NEWBURY                                        §             DALLAS COUNTY, TEXAS
                          JUDGMENT ON PLEA OF NOT GUILTY BEFORE JURY
                         PUNISHMENT BY JURY - NO COMMUNITY SUPERVISION
                                                JANUARY TERM, 2002
  JUDGE PRESIDING: Vickers L. Cunningham, Sr.                       DATE OF JUDGMENT: January 28, 2002
  ATTORNEY FOR STATE: Toby Shook                                    ATTORNEY FOR DEFENDANT: Doug Parks
 OFFENSECONVICTED OF: Capital Murder
 DEGREE: ACapital Felony                                           COMMITTED ON: 24 December, 2000
 CHARGING INSTRUMENT: Indictment                                   PLEA: NOT GUILTY
 VERDICT: GUILTY AS CHARGED                                        FOREMAN: B.L. Modic
 DEADLY WEAPON FINDING: The jury finds that Defendant herein used or exhibited adeadly
                                    weapon during the commission of said offense, to wit: a firearm
 PUNISHMENT ASSESSED BY: Jury -see special issues attached hereto and incorporated by reference
 DATE SENTENCE IMPOSED: 28 January, 2002                           COSTS: YES
 PUNISHMENT AND PLACE OF CONFINEMENT: Death in the Institutional Division of the Texas Department
                                                             of Criminal Justice
 DATE TO COMMENCE EXECUTION: To be determined at a later date
 CREDIT FOR TIME SERVED: 22 January, 2001 - 28 January 2002
On this day set forth above, the above styled and numbered cause came to trial. The state of Texas and defendant
appeared by and through the above-named attorneys and announced ready for trial. Defendant appeared in person in
open court. Defendant in open court was duly arraigned, and entered the above shown plea. The defendant was
admomshed by the court of the consequences of the said plea and defendant persisted in entering said plea, and it plainly
appearing to the court that defendant is mentally competent and said plea is free and voluntary, the said plea was
accepted by the court and is now entered of record as the plea herein of defendant. Thereupon ajury was duly selected
impaneled and sworn, who having heard the indictment presented and defendant's plea thereto, and having heard the '
evidence submitted, and, having been duly charged by the court as to their duty to determine the guilt or innocence of the
defendant, and after having heard the arguments of counsel retired in charge of the proper officer to consider their
verdict. Afterward (he jury was brought into open court by the proper officer, defendant and his counsel being present
and in due form of law returned into open court the above shown verdict which was received and accepted by the court'
and is here and now entered upon the minutes of the court.



                                                                                            VOLUME 402, PAGE 118
 Thereupon, thedefendant having previously elected to have punishment assessed by thejury, the jury heard evidence related to the
 question of punishment. Thereafter, the jury retired to consider such question, and, after having deliberated, the jury was brought
 back into open court by the proper officer, the defendant, defendant's attorney, and the State's attorney being present, and being
 asked if the jury had agreed upon a verdict, the jury answered it had, and returned.to the Court their verdict as shown above. Said
 verdict was read aloud, received by the Court, and is now entered upon the minutes of the Court.

  When it is shown above the defendant is guilty of theoffense set forth above, it is considered by the court thatsaiddefendant is
 adjudged to be guilty of the offense set forth above and that defendant committed the offense on thedate set forth above as charged
 in the indictment and that said defendant bepunished ashas been determined bythe jury, said punishment being determined bythe
 jury's answers to the Special Issues submitted to them, and that the defendant be confined in the place of confinement shown above
 until such time as the sentence of death can be carried out. It is ordered that the State of Texas have and recover of the said
 defendant all costs in this prosecution expended for which let execution issue. The Court further makes its finding as todeadly
 weapon as set forth above based upon the jury's verdict.

When it is shown above that restitution has been ordered but the court determines that the inclusion of the victim's name and address
 in the judgment is notin the best interest of the victim the person or agency whose name and address is set outin this judgment will
accept and forward the restitution payments to the victim.

And when it is shownbelowthat payment of the costs of legal servicesprovided to the defendant in this cause has been ordered, the
court finds that the defendant has the financial resources to enable the defendant to offset said costs in the amount ordered.

Thereupon the said defendant was asked by the court whether he had anything to say why said sentence should not be pronounced
against him and he answered nothing in bar thereof, and it appearing to thecourt that the defendant is mentally competent and
understanding of the proceedings, the Court proceeded to pronounce sentence upon said defendant.

It is therefore, considered and ordered by the court in the presence of defendant and his attorney, that said judgment as set forth
above is hereby in all things approved and confirmed, andthat defendant, whohas been adjudged guilty of the above named offense,
as shown above, andwhose punishment has been assessed as shown above, be punished in accordance with thepunishment set forth
above and that defendant shall be delivered bythe sheriff to the director of the Institutional Division of the Texas Department of
Criminal Justice, or other person legallyauthorized to receive suchconvicts for the punishment assessed herein and said defendant
shall be confined until such time as the sentence of death can becarried out in accordance with theprovisions of law governing such
punishments. It is further ordered thatthe defendant pay the court costs, costs and expenses of legal services provided by the court
appointed attorney in this cause, if any, and restitution or reparation, as set forth herein, for which let executionissue.

Defendant is hereby ordered remanded to jail until said sheriff canobey the directions of this judgment.

Following the disposition ofthis cause the defendant's fingerprint was in open court, placed upon a certificate offingerprint. Said
certificate is attached hereto and is incorporated by reference as a part of thisjudgment.

Defendant excepts and gives notice of appeal.

Court costs in the amount of $242.25

Signed and entered this Monday, January 28, 2002.




                                                               VICKERS L. CUNNINGHAM? SR., JUDGE
                                                               283rd JUDICIAL DISTRICT COURT
                                                               DALLAS COUNTY, TEXAS


                                                                                                      VOLUME 402, PAGE 118
                                      UUJXiMJSNT
                         -ERTIPICATE OP THUMBPRINT

                        cause no. F-d3\rxn>!it4
   THE STATE OP TEXAS
                                                   IN THE Cv^w< .
  VS.
                                                   DISTRICT COURT

                                                   DALLAS COUNTY, TEXAS
                           H




                             •.?>'




 Right
 Thumb*
                                            Defendant's   -S^_                   hand




 OP THE ABOVE STYLED iKSl'S™                         **"* °P ""POSITION
 DONE IN COOHT THIS Afi^DAY OP 5^,.                         «^^
                                      X       £           i^T
                                           BA1L1PP/UEPUTY SHERIFF

tsll^el £*£*? Print °ther "-n defendant's right thumbprint
• left thumbprint             Q left/right index finger
r } other,
         ANDWHEREAS, onthe 14th day ofJune, 2004, intrial court No. FOl-00324-JT, Court of

Criminal Appeals No. 74,308 the Texas Court of Criminal Appeals issued a mandate affirming the

Judgment in Donald Keith Newbury vs. The State ofTexas as follows, to-wit:




                                 MANDATE ATTACHED




WARRANT OF EXECUTION
Newbury.wex
                                                                                          °RIGIHAL

                             TEXAS COURT OF CRIMINAL APPEA
                                        Austin, Texas

                                              MANDATE

THE STATE OF TEXAS,

TO THE 283rd JUDICIAL DISTRICT COURT OF DALLAS COUNTY                                GREETINGS:

       Before our COURT OF CRIMINAL APPEALS, on the 21st day of APRIL. A.D. 2004, the cause upon appeal
to revise or reverse your Judgment between:
                                            DONALD KEITH NEWBURY

                                                           VS.

                                               THE STATE OF TEXAS

CCRANO. 74.308

TRL4L COURT NO. F01-00324-.IT

was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:
       "This cause came onto be heard onthe record ofthe Court below, and the same being considered, because it is the
Opinion ofthis Court that there was no error in the judgment, it is ORDERED, ADJUDGED AND DECREED by the
Courtthat thejudgmentbe AFFIRMED, in accordance with the Opinion of this Court, and that this Decision be certified
below for observance."

       WHEREFORE, Wecommand youto observe theOrderof our saidCOURT OF CRIMINAL APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.


                               WITNESS, THE HONORABLE SHARON KELLER,
                          PresidingJudge of our said COURT OF CRIMINAL APPEALS,
                                  with the Seal thereof annexed, at the City of Austin,
                                          this 14th day of JUNE. A.D. 2004.

                                    . ,   TROY C. BENNETT, JR., Clerk
                                                                    Deputy Clerk
                                              Veronica Arellano
         AND WHEREAS, the 283rd Judicial District Court ofDallas County, Texas on the 16th day
 of July, 2014, did enter an Order Setting ExecutionDate as set forth in the Minutes ofsaid Court, as

 follows, to-wit:




                           ORDER SETTING EXECUTION DATE


                                           ATTACHED




WARRANT OF EXECUTION
Newbury.wex
                             (   )




                                     CAUSE NO. F01-00324-T




THE STATE OF TEXAS                               §             IN THE 283rd JUDICIAL
                                                 §
VS.                                              §             DISTRICT COURT
                                                 §
DONALD NEWBURY                                   §             DALLAS COUNTY, TEXAS


                            ORDER SETTING EXECUTION DATE




           The Court has reviewed the State's Motion to Set Execution Date and finds that the

motion should be granted; and whereas

           The Defendant, Donald Newbury, was previously sentenced to death by the Court in

the presence of his attorneys; and

           There being no stays of execution in effect in this case, it is the duty of this Court to

set an execution date in the above numbered and styled cause, and the Court now enters the

following ORDER:

           IT IS HEREBY ORDERED that the Defendant, Donald Newbury, who has been .

adjudged to be guilty of capital murder as charged in the indictment and whose punishment

hasbeen assessed bythe verdict of thejuryandjudgment of the Court at Death, shall bekept

in custody by the Director of the Texas Department of Criminal Justice, Institutional

Division, until the 4th day ofFebruary, 2015, upon which day, at the Texas Department of
Criminal Justice, Institutional Division, at some time afterthe hour of six o'clock p.m., in a



ORDER SETTING EXECUTION DATE
Newbury/ose
Original
  room arranged for the purpose of execution, the said Director, acting by and through the

  executioner designated by said Director, as provided by law, is hereby commanded, ordered

 and directed to carry out this sentence of death by intravenous injection of a substance or

 substances inalethal quantity sufficient to cause the death ofthe said Donald Newbury until

 the said Donald Newbury is dead. Such procedure shall be determined and supervised by the

 said Director of the Texas Department of Criminal Justice, Institutional Division.

           The Clerk ofthis Court shall issue and deliver tothe SheriffofDallas County, Texas,

 a Death Warrant in accordance with this Order, directed to the Director of the Texas

 Department of Criminal Justice, Institutional Division, atHuntsville, Texas, commanding
 him, the said Director, to put into execution the Judgment of Death against thesaid Donald
 Newbury.

           The Sheriff of Dallas County, Texas is hereby ordered, upon receipt of said Death

 Warrant, to deliver said Warrant to the Director of the Department of Criminal Justice,
Institutional Division, Huntsville, Texas.

           SIGNED this      /V    day of July. 2014.




                                             283rd JUDICIAL DISTRICT COURT
                                             DALLAS COUNTY, TEXAS




ORDER SETTING EXECUTION DATE
Newbury/ose
Original
          You are hereby commanded to carry into execution the order of execution herein in

 accordance with this Warrant for the execution of the sentence of death, and in accordance with the

Judgment andSentence of this said Court, shown herein, which I certify to betrueandcorrect copies

of the original Judgment and Sentence, Mandate, and Order Setting Execution Date now on file on

my office and entered on the Minutes of said Court.

          HEREIN FAIL NOT, but due returnmake ofthis Warrant showing how you have executed

the same.


          Given under my hand and seal ofthe 283rd Judicial District Court ofDallas County, Texas,
on this       2-& ~    day ofJuly, 2014.




                                              gary(fitzsimmons, jxssmcw^s^..^/0%
                                              DALLAS COUNTY, TEXASJ                  #•&•'"" V r ">&''"


                                                                                       ~      -      -;v^#




WARRANT OF EXECUTION
Newbury.wex
                            CLERK'S CERTIFICATE




THE STATE OF TEXAS    )
                      )
COUNTY OF DALLAS      )


      I, GARY FITZSIMMONS, CLERK OF THE DISTRICT COURTS WITHIN AND FOR

THE STATE AND COUNTY AFORESAID, DO HEREBY CERTIFY THAT THE ABOVE AND

FOREGOING IS A TRUE AND CORRECT COPY OF THE WARRANT OF EXECUTION IN

CAUSE NO. FO1-00324-T, ENTITLED THE STATE OF TEXAS V. DONALD NEWBURY, AS

THE SAME APPEARS ON RECORD IN VOL.      ^'7       PAGE              i
NOW ON FILE IN MY OFFICE.


     GIVEN UNDER MY HAND AND SEAL OF OFFICE INDALLAS COUNTY, TEXAS,
THIS ?=&__ DAY OF JULY, 2014.

                                                                    ,«»**•'*»«&/,



                                  GARYJFITZSIMMONS,
                                    IRYJFITZS]
                                                                  *&&&&„
                                  DALLAS COUNTY, TEXAl




CLERK'S CERTIFICATE - Page Solo